Per Curiam:
The law is well settled, if facts have not been shown from which negligence may reasonably be inferred, the case should not he submitted to a jury, to infer arbitrarily and without evidence that there was negligence. If the bell had not been *380rung, the omission so to do might have been evidence of negligence. The evidence does not show that it was rung in an unusual manner, nor at an improper place. There was no error in directing the jury to find for the defendant.
Judgment affirmed.